NEWS RELEASE For Immediate Release February 18, 2009 Ten Holdings elects not to proceed with proposed equity offering WINNIPEG – Canwest Global Communications Corp. (“Canwest”) announced today that Ten Network Holdings Limited (“Ten Holdings”) has elected not to proceed with its proposed equity offering. In a market update issued Monday, Ten Holdings – which owns and operates the TEN Television Network in Australia and EYE Corp.’s multi-national out-of-home advertising business – announced a potential equity offering of up to approximately 13% of its current outstanding shares. Canwest owns 56.6% of Ten Holdings. While there was investor interest in Ten Holdings’ proposal, the difficult financial market conditions in Australia led to terms that Ten Holdings did not find acceptable. “We made it clear from the outset that this equity offering was being undertaken proactively and that we would not proceed with it unless we could achieve an acceptable outcome," Ten Holdings’ executive chairman Nick Falloon said. Mr.
